Case 19-15092-JDW     Doc 42    Filed 06/19/20 Entered 06/19/20 12:34:14   Desc Main
                               Document      Page 1 of 3



                IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE NORTHERN DISTRICT OF MISSISSIPPI

IN RE: JIM D. BOST, JR.                                   CASE NO: 19-15092
        DEBTOR                                            CHAPTER 7


   TRUSTEE’S MOTION TO REJECT LEASE AGREEMENT BETWEEN THE
                 DEBTOR AND ANY THIRD PARTIES


      COMES NOW, William L. Fava, Chapter 7 Trustee for the Estate of the

above-named Debtor and files this Motion to Reject Lease, Tenancy and/or

Occupancy Agreement Between the Debtor and any Third Parties, and in support

thereof states as follows:

      1.      On December 18, 2019, the Debtor filed a voluntary petition for relief

under Chapter 7 of the United States Bankruptcy Code. The undersigned was

appointed as the Chapter 7 Trustee in this case.

      2.      Debtor requested and was granted an extension of the deadline to file

his schedules to January 16, 2020.        On January 15, 2020, Debtor filed his

Schedules A through J with this Court.

      3.      Debtor’s Schedule A/B discloses his 100% ownership of certain real

property located at 1351 Highway 51 South; Senatobia, Mississippi 38668 (the

“Property”). Debtor states the current market value of the property is $0.00.

      4.      Debtor’s Schedule D lists one claim secured by the Property. This

claim belongs to Betty Brewer and Debtor claims the total amount owed is

$83,000.00.

      5.      After investigation, it was determined that the property is worth
Case 19-15092-JDW     Doc 42    Filed 06/19/20 Entered 06/19/20 12:34:14   Desc Main
                               Document      Page 2 of 3



substantially more than $0.00 and the debt owed to Betty Brewer is around

$60,000.00.

      6.      There is significant non-exempt equity in the Property above the debt

owed to Betty Brewer.

      7.      Upon the filing of this case the Property became an asset of debtor’s

bankruptcy estate.

      8.      Prior to the filing of the case debtor entered into a lease agreement

with a third party, believed to be Giovanny Elvir (the “Lessee”). The agreement

leased .25 acres of the Property to the Lessee.

      9.      The Trustee was advised that the Lessee was paying the monthly

rental payments of $800.00 and that Lessee either had or would obtain insurance

on the Property. Debtor promised to provide proof of the rental payments and

insurance.

      10.     To date, Debtor has not provided proof of the rental payments or

insurance on the Property.

      11.     The Trustee alleges the Lessee is in default on his lease payments and

the lease should be terminated.

      WHEREFORE, the undersigned requests that this Court grant this motion

and deem the lease rejected.

      RESPECTFULLY submitted, this the 19th day of June 2020.

                                       ___/s/William L. Fava        _____
                                       WILLIAM L. FAVA (MSB# 101348)
                                       Chapter 7 Trustee and Attorney at Law
P.O. Box 783
Southaven, MS 38671
(662) 536-1116
Case 19-15092-JDW   Doc 42    Filed 06/19/20 Entered 06/19/20 12:34:14   Desc Main
                             Document      Page 3 of 3



                         CERTIFICATE OF SERVICE

      I, William L. Fava, Chapter 7 Trustee, do hereby certify that I have this

day mailed a true and correct copy of the above Motion to Reject Lease to the

following:

      U.S. Trustee
      Via ECF at USTPRegion05.AB.ECF@usdoj.gov

      Tenant
      1351 Hwy 51 South
      Senatobia, MS 38668

DATED: June 19, 2020



                                           ___/s/William L. Fava _____
                                           WILLIAM L. FAVA
                                           Chapter 7 Trustee


P.O. Box 783
Southaven, MS 38671
(662) 536-1116
